UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 07-1599



ROBERTO IFILL,

                 Plaintiff - Appellant,

           v.


JOHN E.    POTTER,    Postmaster   General,   United   States   Postal
Service,

                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-01393-LMB)


Submitted:   April 28, 2008                     Decided:   May 12, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis H. Koh, KOH LAW FIRMS, LLC, North Bethesda, Maryland, for
Appellant.    Chuck Rosenberg, United States Attorney, Kevin J.
Mikolashek, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roberto Ifill appeals the district court’s order granting

the Postmaster General’s summary judgment motion on Ifill’s hostile

work environment and retaliation claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Ifill v. Potter, No. 1:06-cv-01393 (E.D. Va.

Apr. 23, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -